Mellen C. J.
delivered the opinion of the Court.
The voyage about to be performed when the bond was executed is described in the condition as a voyage “ to the West Indies and back to this port,” that is, to Bath. The brig was appraised at the sum of $3100. By the terms of the condition the plaintiff’s share of the brig was to be restored to him at the end and termination of the voyage ;• or, in case she should - be lost, the said Hinckley and Thompson were to pay him $387,50, being the appraised value of the plaintiff’s share. If the brig should be restored, according to the condition, at the end of the voyage, then they were to pay the plaintiff such sum as would be equal to the reduction in value of his *277share, occasioned by the voyage. The language of the condition is plain and must receive a reasonable construction. It does not follow that because the plaintiff was unwilling to be concerned in the voyage abovementioned, that therefore it would bo no inconvenience to him to be deprived of the opportunity of employing his share after the termination of the voyage. Besides, by having given the bond, Hinckley and Thompson had acquired the control of the brig only during the specified voyage. It is contended that the condition presents a case of liquidated damages. This is true as to one alternative, viz. the loss of the brig ; but this event never happened ; as to any thing beyond this there was no liquidation. The brig, instead of being at Bath early in December, as she probably would have been had no new voyage been undertaken, was absent six months after that time, in the unauthorized employment of Hinckley and Thompson. This is clearly a violation of the condition, and is admitted to be. It is also equally clear that the damage sustained by the plaintiff, by being deprived of the use of his share of the brig during the six months, was the immediate and direct consequence of such violation ; and why should not such damage be recovered in this action ? And why is not the fair charter of the plaintiff’s share of the brig during the six months of her absence as correct and reasonable a rule of damages in such case, as the allowance of six per cent, interest, by way of damages, when a sum of money ¡s not paid when it becomes due ?
It is said that Hinckley and Thompson were tenants in common of the vessel with the plaintiff, and, as such, had a legal right to use the vessel as they did. This doctrine, if sanctioned, would at once render the jurisdiction of a court of admiralty in cases of this nature, little more than nominal. The design of the law in requiring a bond to secure the rights of a recusant owner would be easily evaded, if the other owner or owners, having given the bond and sent the vessel to sea, could employ her in their own service as long as they should please, instead of performing and terminating the specified voyage according to the condition of the bond. The principle of the maritime law, upon which the bond in question was required and given, is a salutary one ; and it is our duty to see that it is fair*278ly carried into execution by those who. avail themselves of its appli-. cation. In the case at bar the condition of the bond has been violated without any pretence of reason or apology; and according to. our late statute, the jury have- assessed the damages. In view of this cause, we perceive no incorrectness in the construction of the condition, and the instructions given, to the jury.

Judgment on the JTerdict.